Citation Nr: 0122181	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-47 942	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to February 16, 
1999.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated at 70 percent disabling from February 
1999.

3.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated at 10 percent.

4. Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.

5. Entitlement to an increased evaluation for bilateral 
meibomitis, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which denied the benefits 
sought on appeal.  The Board remanded the issue of 
entitlement to an increased rating for PTSD to the RO in 
January 1997 for additional development.  The RO complied 
with the instructions on remand and returned the issue to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Both prior to and after February 16, 1999, the veteran's 
PTSD has been productive of anxiety, depression, suicidal and 
homicidal ideations, irritability, sleep impairment, 
nightmares, flashbacks, social isolation, some 
hallucinations, and a demonstrable inability to obtain or 
retain employment.

3.  The veteran manifests Level X hearing loss in his right 
ear; service connection is not presently in effect for left 
ear hearing loss.

4.  The veteran's tinnitus is manifested by complaints of a 
constant loud "buzzing;" the veteran is currently receiving 
the maximum schedular evaluation for tinnitus, and tinnitus 
has not been shown to cause marked interference with 
employment, necessitate frequent periods of hospitalization 
or otherwise render impractical the application of the 
regular schedular standards.

5.  The veteran is receiving the maximum schedular evaluation 
for bilateral meibomitis, and bilateral meibomitis has not 
been shown to cause marked interference with employment, 
necessitate frequent periods of hospitalization or otherwise 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Prior to February 16, 1999, the criteria for a 100 
percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1996 & 2000).

2.  The criteria for a 100 percent evaluation for PTSD from 
February 16, 2000, to the present, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1998-2000).

4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6260 (1998-2000).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral meibomitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.84a, 
Diagnostic Code 6018 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his service-connected disabilities 
are more disabling than currently evaluated.  As a 
preliminary matter, the Board notes that effective November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the VCAA have 
essentially been met.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran has 
been provided with VA examinations, and was afforded a 
personal hearing.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  
 
Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

A. PTSD

The record shows that the RO originally granted service 
connection for PTSD with alcohol dependence in an April 1993 
rating decision and assigned a 30 percent evaluation 
effective from February 1993.  A May 1994 rating decision 
confirmed and continued the 30 percent evaluation.  The 
veteran appealed this rating decision and, during the 
pendency of the appeal, the assigned evaluation was increased 
to 50 percent effective from November 1, 1993, the date of 
claim, and to 70 percent effective from February 16, 1999.  
Although the veteran was recently assigned a higher rating 
for his PTSD, he has not been assigned the maximum available 
benefit, and as such, his appeal as to that issue is not 
abrogated.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, 
the Board will proceed with appellate review of the propriety 
of the assigned ratings.

The Board observes that in April 1997, the RO proposed to 
sever service connection for alcohol abuse.  The veteran did 
not dispute this action and, by rating decision dated 
November 1997, the RO severed service connection for alcohol 
abuse.  In so doing, the RO relied upon the law at the time 
that forbade the payment of compensation for disability due 
to drug or alcohol abuse.  During the pendency of this 
appeal, the United States Court of Appeals for the Federal 
Circuit held that a veteran may receive compensation for 
alcohol or drug related disabilities arising secondarily from 
a service-connected disability, and that alcohol or drug 
related disabilities may be used as evidence of the increased 
severity of a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the 
Board will not attempt to disassociate the veteran's alcohol 
dependence in its assessment of the severity of the veteran's 
PTSD symptomatology.

In relation to the present appeal, VA hospital records show 
that the veteran was admitted in November 1993 for alcohol 
abuse and depression.  During a VA examination in March 1994, 
the veteran reported that his symptoms were worsening and 
that he had used alcohol since 1979 for self-medication.  His 
symptoms included depression, insomnia, nightmares, 
flashbacks, and irritability.  He also described avoidance 
behavior, poor impulse control, feelings of futility, and 
decreased interest.  Upon mental status examination, no 
objective findings were made and the veteran was diagnosed 
with PTSD and secondary alcohol abuse.

During a VA examination in December 1994, the veteran 
reported insomnia, suicidal thoughts, flashbacks, and 
nightmares.  The flashbacks occurred 2 to 3 times per week 
and were accompanied by anxiety attacks.  He used alcohol to 
alleviate the anxiety.  The veteran also complained of marked 
avoidance behavior and continued fighting and irritability.  
He had last worked in 1987, when he stopped due to a back 
disability.  Upon examination, the veteran was neatly dressed 
with good eye contact.  No speech or cognitive deficit was 
identified.  His mood was depressed, with an apprehensive and 
constrained affect.  The diagnosis was chronic, unchanged 
PTSD.

The veteran appeared at a personal hearing before the RO in 
April 1995.  He testified that his medication had been 
recently changed and that his doctor believed that he 
presently was not employable.  He took three medications for 
PTSD and to help him sleep.  He continued to have sleep 
impairment and took several naps during the day due to 
sleeplessness at night.  He had nightmares twice per week and 
could not identify what precipitated his flashbacks.  He 
became angry easily and could not be around other people.  He 
spent his time at home and watched television or he went out 
to shoot pool and drink beer.  He had most recently tried to 
kill himself in December 1993. 

VA clinical records from March to September 1995 show that 
the veteran was seen for depression related to the death of a 
family member.  In October 1995, the veteran was hospitalized 
for an overdose of prescription medication combined with 
alcohol.  At discharge the following month, the veteran was 
assessed with suicidal attempt, PTSD, alcohol dependence, and 
adjustment disorder with depressed mood.  At admittance, the 
veteran had been assigned a Global Assessment of Functioning 
(GAF) score of 50 and, at discharge, the GAF score was 65.  

The veteran requested treatment for alcoholism and PTSD in 
November 1995.  He reported that he irregularly took his 
medication and complained of flashbacks and nightmares due to 
PTSD and blackouts, tremors, and seizures due to alcoholism.  
Upon examination, he was alert and oriented, with a depressed 
affect and mood.  He exhibited no suicidal or homicidal 
ideations, and no hallucinations or delusions.  The veteran 
was assessed with PTSD, alcohol dependence, and depression, 
with the depression related to financial problems.  In August 
1996, the veteran reported that he continued to feel nervous 
and to use alcohol.  He had a poor appetite and difficulty 
sleeping.  Mental status examination found no suicidal or 
homicidal ideations, and no hallucinations or delusions.  
Insight and judgment were assessed as fair.  The veteran was 
assessed with depressive disorder, personality disorder, and 
alcoholism.

The veteran was hospitalized for detoxification in October 
1996.  He was not psychotic and denied suicidal or homicidal 
ideations at the time.  He was diagnosed with alcohol 
dependence and PTSD.  In February 1997, the veteran reported 
that his appetite and sleep were poor, and that he continued 
to drink.  His mood and affect were observed to be mildly 
anxious, with moderately impaired insight and judgment.  The 
veteran was assessed with depressive disorder, personality 
disorder, and alcoholism. 

During a VA examination in May 1997, the veteran reported 
that he cared for his children, sometimes attended movies, 
and spent time with close family.  He avoided crowds and 
places where alcohol was served.  He reported that he could 
not control his emotions and had an episode of homicidal 
ideation.  He complained of nightmares, sleeplessness, 
hypervigilance, flashbacks, and continuous depression.  Upon 
examination, the veteran was very poorly groomed but 
explained that he had performed mechanical work on a car.  He 
was articulate, coherent and relevant but had a depressed and 
angry mood.  The veteran was diagnosed with PTSD and assigned 
a GAF score of 45, indicative of severe occupational 
impairment and moderately severe social impairment.  The 
examiner opined that these impairments were separate and 
distinct from the veteran's substance abuse, although the 
alcohol abuse was also secondary to the PTSD.

VA clinical records dated June 1997 show that the veteran 
reported that he was sober for 4 months and that he stayed 
home most of the time.  He had no current side effects from 
his medications and appetite and sleep were fair.  Upon 
examination, he was alert and oriented, with a moderately 
blunt mood and affect.  He was assessed with depressive and 
personality disorders and alcoholism.  In August 1997, the 
veteran presented under the influence of alcohol, with 
history of having a gun, as reported by his wife.  He left 
without treatment.  The veteran continued to receive 
treatment throughout 1997 and 1998, with generally the same 
symptomatology.  In October 1998, he drank excessively and 
threatened to kill his family.  

The veteran appeared at a hearing before the RO in October 
1998.  He testified that he was afraid to sleep at night and 
that he had social contact with only his immediate family.  
He had problems with his children because he was short-
tempered.  He described a flashback during the past year when 
he shot two holes in the floor with his gun and thought that 
his stepdaughter was the enemy.  His PTSD medication made him 
tired and confused and prohibited him from working.  He went 
to the VA every three months for treatment and had been 
hospitalized during the present month.  

A February 1999 VA intake noted that the veteran complained 
of reported flashbacks and nightmares 2 to 3 times per week, 
fear of sleeping, anxiety, and poor appetite.  He exhibited a 
constricted affect and calm mood and spoke in a monotone with 
tremors.  He reported the presence of some auditory 
hallucinations.  Symptomatology also included hypervigilance, 
social withdrawal, and depression.  The veteran was assigned 
a GAF score of 50.  The following month, the veteran 
continued to complain of sleeplessness, as well as a severe 
nightmare, anxiety and panic attacks, and memory problems.  
He seldom left his home or drove.  He appeared anxious and 
had a constricted affect and tremors in his voice.  The 
veteran continued to express the same complaints through June 
1999.

A February 2000 letter from a VA psychiatrist stated that the 
veteran's current principal mental health diagnosis was 
chronic PTSD.  The veteran continued to experience 
significant symptoms despite good compliance with treatment.  
When experiencing even moderate additional daily stresses, he 
had a marked increase in symptoms including anxiety and 
irritability.  The physician opined that the veteran was 
totally and permanently disabled for any gainful employment.  
The following month, the psychiatrist stated that the 
veteran's PTSD was being exacerbated by financial stressors.  
In April 2000, the psychiatrist stated that the veteran was 
on three medications for his disorder and that they caused 
day and morning sedation but were useful in suppressing his 
nightmares.  The veteran had marked increase of symptoms with 
mild to moderate stress, persistent avoidance of social 
contacts, and difficulty with concentration.  The 
psychiatrist opined that the veteran's impairment was severe 
and chronic and rendered him incapable of gainful employment.  

The veteran was hospitalized in April 2000 after he expressed 
homicidal and suicidal ideations following an alcohol binge.  
At the mental status examination upon admission, the veteran 
endorsed suicidal and homicidal ideations, as well as 
auditory and visual hallucinations.  He exhibited multiple 
depressive symptoms and was assigned a GAF score of 40.  
While hospitalized, the veteran had prominent anxiety and 
depression, and tremors that improved with decreased 
medication.  He attended group therapy following discharge.

The veteran's PTSD has been assigned 50 and 70 percent 
schedular evaluations pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  During the pendency of this 
appeal, the criteria for diagnosing and evaluating 
psychiatric disorders were changed effective November 7, 
1996.  When a law or regulation changes while a case is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Thus, 
any increase in disability based on the revised criteria 
cannot become effective prior to November 7, 1996.

Under the former criteria, a 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to maintain 
or retain employment.  A 100 percent evaluation required that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; psychoneurotic symptomatology bordering on 
gross repudiation of reality; or demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1996).

The revised regulations provide that a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2000).

Based upon the above, the Board finds that prior to February 
16, 1999, and at present, the symptomatology attributable to 
the veteran's PTSD warrants a 100 percent evaluation under 
both the former and the revised criteria.  The veteran has 
exhibited a lengthy history of hospitalizations, 
hallucinations, and suicidal and homicidal ideations and 
attempts.  He has also consistently complained of insomnia, 
nightmares, flashbacks, and irritability.  Moreover, he 
preferred to be alone, and avoided socializing.  While the 
evidence reflects that these symptoms have worsened over the 
years, the Board finds that even prior to February 16, 1999, 
they were of sufficient severity such that they more nearly 
approximated the criteria for a 100 percent rating under both 
the old and new criteria for rating mental disorders.

The veteran has been admitted to the hospital on several 
occasions since 1993 due to PTSD related symptomatology.  In 
addition, he has exhibited a near constant state of 
depression and anxiety, apparently alleviated by the use of 
alcohol.  He also has chronic sleep impairment, including 
frequent nightmares and flashbacks.  His irritability and 
lack of impulse and anger control have led to homicidal 
ideations directed at his immediate family.  Notably, in May 
1997, the VA examiner assigned a GAF score indicative of 
severe impairment.  The recent series of letters from the 
veteran's psychiatrist clearly state that the veteran is 
permanently and totally disabled due to his PTSD.

Therefore, the Board finds that the veteran meets the 
criteria for a 100 percent evaluation under the former and 
revised criteria in that he exhibits some hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, social isolation, and a demonstrable 
inability to obtain or retain employment.  Accordingly, 
resolving all remaining doubt in the veteran's favor, the 
Board finds that the criteria for a 100 percent rating for 
PTSD, both prior to and after February 16, 1999, have been 
met, and the appeal is granted.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); Gilbert, 1 Vet. App. at 55-56.

B. Right Ear Hearing Loss

The record shows that the RO initially granted service 
connection for right ear hearing loss in a May 1972 rating 
decision and assigned a noncompensable evaluation effective 
from June 1971.  The evaluation assigned to this disability 
was subsequently increased to 10 percent effective from 
November 1997.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.

VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed.  Prior to June 1999, in situations where 
compensation had been granted only for hearing loss involving 
one ear, and the veteran did not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear was 
considered to be normal, or at Level I.  See 38 C.F.R. 
§§ 3.383(a)(3), 4.14 (1998).  In such situations, a maximum 
10 percent evaluation was assignable where hearing in the 
compensable ear was at Level X or XI.  In the revised 
regulations, 38 C.F.R. § 4.85(f) was added to clearly specify 
that a nonservice-connected ear will be assigned a Roman 
numeral designation of I, subject to the provisions of 38 
C.F.R. § 3.383.  See 64 Fed. Reg. 25206 (May 11, 1999).

In relation to the present appeal, a VA examination was 
performed in January 1998. The veteran complained of 
decreased hearing and physical examination found both 
eardrums to be normal, with air conduction greater than bone 
conduction in both ears.  The Weber was not heard on either 
side.  The veteran was diagnosed with bilateral sensorineural 
hearing loss.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
45
50
LEFT
35
10
15
45
35

The average puretone threshold was 48 for the right ear and 
26 for the left ear.  Speech audiometry revealed speech 
recognition ability of 22 percent in the right ear and of 92 
percent in the left ear.  The test results showed moderate to 
severe sensorineural hearing loss for the right ear with 
significant asymmetry.  The left ear had mild sensorineural 
hearing loss with hearing within normal limits at 1-2 KHz.  
Speech recognition was extremely poor for the right ear and 
excellent for the left ear.

The veteran appeared at a hearing before the RO in October 
1998.  He testified that his hearing loss caused him to be 
withdrawn from others because he had to ask them to repeat 
themselves in conversations.  His right ear was worse than 
his left.

Inasmuch as service connection is in effect for only right 
ear hearing loss, and the evidence does not indicate that the 
veteran has total deafness in both ears, the left ear is 
taken to be normal for rating purposes, as per the old 
criteria for hearing disorder, which assigns a numeric 
designation of Level I hearing for the non-service connected 
left ear.  See 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).  
As per the new criteria, the non-service connected left ear 
is also assigned a Level I, subject to the provisions of 38 
C.F.R. § 3.383.  See 38 C.F.R. § 4.87, Diagnostic Code 6101 
(2000).  Thus, for purposes of rating the veteran's service-
connected right ear hearing loss, a numeric designation of 
Level I hearing is assigned to the nonservice-connected left 
ear under the former and the revised regulations.  An 
application of the old and new criteria produces the same 
findings, which results in the assignment of a numeric 
designation of Level X hearing for the right ear, translating 
to a 10 percent schedular evaluation for the veteran's 
service-connected right ear hearing loss.

Accordingly, the Board concludes that the evidence does not 
support an evaluation in excess of 10 percent for right ear 
hearing loss.  The Board recognizes that the rating schedule 
is designed to accommodate changes in condition, and that the 
veteran may be awarded an increased evaluation in the future 
should his disability picture change.  See 38 C.F.R. § 4.1 
(2000).  At present, however, the Board finds that an 
increased evaluation is not warranted and the benefit sought 
on appeal must be denied.  The Board has considered the 
benefit of the doubt rule in this case, but as there is not 
an approximate balance of positive and negative evidence, the 
rule is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

The Board has also considered whether the veteran's right ear 
hearing loss requires consideration under 38 C.F.R. 
§ 3.321(b)(1)(2000).  However, there is no evidence of 
record, nor does the veteran contend otherwise, that the 
veteran's right ear hearing loss has resulted in frequent 
hospitalizations, or marked interference with employment.  As 
such, the Board finds no basis to remand this case for 
consideration under 38 C.F.R. § 3.321(b)(1)(2000).

C. Tinnitus

The record shows that the RO originally granted service 
connection for tinnitus in a January 1973 rating decision and 
assigned a noncompensable evaluation effective from June 
1971.  The evaluation assigned to this disability was 
subsequently increased to 10 percent effective from December 
1997.

In relation to the present appeal, during a VA examination in 
January 1998, the veteran complained of constant tinnitus in 
both ears since active service.  The veteran was diagnosed 
with constant tinnitus.  At his personal hearing before the 
RO in October 1998, the veteran described his tinnitus as a 
loud buzzing that was constant.  He did not believe that a 10 
percent evaluation was sufficient because the tinnitus caused 
problems with everyday conversations and with his former 
employment.

The veteran's claim for an increased rating for tinnitus was 
received at the RO in December 1997.  Effective June 10, 
1999, regulatory changes were made to the schedule for rating 
disabilities pertaining to diseases of the ear, including the 
criteria for evaluating tinnitus.  However, as the veteran is 
currently receiving the highest rating available for 
tinnitus, the outcome under both the current and former 
version of the regulations is the same.  

Prior to June 10, 1999, a 10 percent rating was assigned for 
tinnitus, persistent as a symptom of a head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  After June 10, 1999, a 10 percent rating 
is assigned for tinnitus, recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  A note to the current version 
of Diagnostic Code 6260 indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except where tinnitus supports an evaluation under one of 
those diagnostic codes.  

The veteran's tinnitus has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998-2000).  Under the rating schedule, 
this is the maximum schedular rating available for tinnitus.  
As such, the Board has considered whether this case presents 
such an exceptional disability picture that application of 
the regular schedular standards is rendered impracticable.  
See 38 C.F.R. § 3.321(b)(1) (2000).  Factors for 
consideration include, but are not limited to, marked 
interference with employment or a showing that the veteran's 
tinnitus necessitated frequent periods of hospitalization.

However, the record does not reflect, nor does the veteran 
contend otherwise, that the veteran's tinnitus is so severe 
that it is impractical to apply the regular schedular 
standards.  The record reflects no medical treatment for 
tinnitus, and there is no contention that tinnitus interferes 
with employment.  The Board observes that the veteran's only 
contention concerning his tinnitus is that it interferes with 
conversations.  Based on this record and the veteran's 
contention, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2000) are not met.  Accordingly, an 
evaluation in excess of 10 percent for tinnitus is not 
warranted.

D. Bilateral Meibomitis

The record shows that the RO originally granted service 
connection for meibomitis of the left lower eyelid in a May 
1972 rating decision and assigned a 10 percent evaluation 
effective from June 1971.  In January 1994, the RO 
recharacterized the disability as bilateral meibomitis, but 
retained the 10 percent evaluation.  Subsequent rating 
decisions have confirmed and continued this evaluation.

In relation to the present appeal, a VA consultation 
performed in April 1997 noted that the veteran had a history 
of blepharitis and currently complained of itching and build 
up of mucous.  Objective findings included crusting and 
collarettes on the eyelids and eyelashes, and the veteran was 
assessed with blepharitis.  The veteran was again diagnosed 
with blepharitis in October 1997 and April 1998.  At a VA 
examination performed in January 1998, the veteran's 
uncorrected left eye and right eye vision was recorded as 
20/25.  No diplopia or visual field deficit was present.  
Physical examination found lattice degeneration of the left 
eye and mild meibomitis and inflammation of the eyelids.

The veteran appeared at a hearing before the RO in October 
1998.  He testified that he placed drops in his eyes 3 to 4 
times per day and washed his eyes with Johnson's baby shampoo 
2 to 3 times per day.  He used cream at night and his eyes 
were blurry in the morning.  At a psychiatry visit in April 
1999, the veteran reported continued draining and crusting of 
the left eye.  In February 2000, the veteran complained of 
slight blurriness, irritation and itching of the eyelids, 
difficulty reading, and history of conjunctivitis.  The 
objective findings were essentially negative, with clear 
corneas and no ocular pathology other than presbyopia. 

The veteran's bilateral meibomitis has been assigned a 10 
percent schedular evaluation by analogy to 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2000).  Under Diagnostic Code 6018, a 
noncompensable evaluation is warranted for conjunctivitis 
which is healed with no residuals.  If there are residuals, 
the disability should be rated on the residuals.  A 10 
percent evaluation is warranted if there is active 
conjunctivitis with objective symptoms.  

In this regard, the Board observes that, at the most recent 
VA examination, the veteran continued to have some 
inflammation and meibomitis of the eyelids.  The Board also 
finds the veteran's testimony regarding his eyes to be 
credible.  However, as the veteran currently receives the 
highest evaluation under Diagnostic Code 6018, the Board must 
consider the application of alternative Diagnostic Codes.  
The Board finds that the veteran's service-connected eye 
disorder cannot be characterized as any of the disabilities 
identified in Diagnostic Codes 6000-6035.  The Board has 
considered the benefit of the doubt rule in this case, but as 
there is not an approximate balance of positive and negative 
evidence, the rule is not applicable in this case.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Likewise, the record neither reflects, nor has the veteran 
offered contentions, that suggest that his bilateral 
meibomitis renders impractical the application of the regular 
schedular standards.  No hospitalization or interference with 
employment is shown.  Based on this record and the veteran's 
contention, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2000) are not met.  Accordingly, the 
Board can find no basis under which to grant an increased 
evaluation and the appeal is denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD prior to 
February 16, 1999 is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD from February 
16, 1999 to the present, is granted.

An evaluation in excess of 10 percent for right ear hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 10 percent for bilateral 
meibomitis is denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

